Title: To John Adams from François Adriaan Van der Kemp, 5 June 1781
From: Van der Kemp, François Adriaan
To: Adams, John



Monseigneur
Nÿmege. le 5 Juin 1781

Aÿant reçú plusieurs temoignages d’amitie et d’estime de votre Excellence, pendant votre Sejour a Leÿde, je me flatte a present, qu’il ne Sera point desagreable a vous, de recevoir de ma part une preuve de ma confiance en elle. C’est un sollicitation, Monseigneur! et j’espere, qu’elle ne vous paroitra pas trop temeraire, a cause qu’elle est par un ami; un homme de talens, qui à un jugement profond avec beaucoup d’erudition, et dont la modestie au plus haut point Zelé amateur de la liberte—d’un caractere brillant, et souffre trop dans le malheur de sa patrie, et souhaitoit d’aller en Amerique: jusque icy il est Ministre de Baptistes a Middelburg—principale ville de Zeelande— estime—honoré de tous ces paroisiens—il voudrait embrasser en Amerique le meme genre de vie, et se croyoit en etat, de precher—en Anglois—dans peu. Je taché, de lui persuader, s’il voudrait partir pour Amerique, de faire un autre emploi et des ces biens, qui ne seront point grand, et des ses talens, mais en vain. Seriez vous en etat, Monseigneur! de lui donner de recommendations a Boston, capable de le faire réussir? ce seroit un acquisition d’un vertueux, eclairé et Patriotique Bourgeois, qui se rendroit digne de l’accueil qu’on lui a fait. Peuetre, que L’indien n’a point encore un aumonier, et quoique des soldats seront plus necessaires, que des ministres, un homme de gout, neanmoins, de courage et de Principes peut-etre d’une grande influence sur l’equipage et un agreable compagnon pour les Officers. Il pourroit faire son transport avec cet vaisseau.
Ainsi j’ai m’acquitté de commission de mon ami, j’ai serai faché, si j’avois eu le malheur de deplaire a votre Excellence.
Le lettre du Gouverneur Trumbull est sous la presse. J’ai fini la traduction, des articles de la confoederation des Etats Unis en 1778, comme aussi du sermon de Dr. Cooper et de heads of enquiry, with the answers to it printed at Boston, comme une piece relatif au lettre du Gouverneur. Un des mes ami traduit les autres pieces, et harangues, relatifs à la constitution de Massachusetts Baÿ, et apres mon retour a Leÿde, je donnerai toutes ces papiers au Public, avec un preface, que j’ecrirai dans l’air libre d’Appeltern. Je serois charmé, si je servis en etat, de montrer par de faits l’interet que je prend dans la cause de L’humanite en Amerique, et de Vous persuader de l’estime, avec laquelle je suis Monseigneur! de votre Excellence le plus zelé serviteur

Fr. Ad. van der Kemp


P.S. Cet midi je pars a Appeltern chez Le Baron van der Capellen, si votre excellence me fait l’honneur de faire une reponse a cet lettre oserois-je demander d’laddresser a Mr. van der Capellen. Je me plains sincerement, d’etre si peu versé dans le Langues Francoises et Angloises, de ne me pouvoir expliquer d’une maniere plus nette et plus preçise, mais cela trouvera bien d’indulgence chez votre Excellence. Le Baron v. d. C. Seigneur de Marsch, a fait une male harangue, peut-etre j’aurai l’occasion d’en donner un detail plus ample.

